DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,319,907. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘907 patent anticipate the claims of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,381,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘558 patent anticipate the claims of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘262 patent anticipate the claims of the instant application.                                                                                                                                                                                           


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schloss (US 2011/10149634).
Regarding claim 1, Schloss teaches a memory device, comprising: a bottom contact (130); a memory layer (122) connected to the bottom contact (via 126), wherein the memory layer comprises a memory layer material having a variable resistivity, and wherein a resistivity of the memory layer material is dependent on a concentration of ions (see paragraph 0051). or vacancies in the memory layer material; a top electrode on the memory layer, wherein the top electrode and the memory layer cooperatively form a heterojunction memory structure, wherein the heterojunction memory structure is configured such that a memory state of the heterojunction memory structure is dependent on a controllably variable concentration of ions in the memory layer material and such that the memory state of the heterojunction memory structure is controllable by applying an electric field to control the concentration of ions in the memory layer material (see paragraph 0052); a top contact (See Figure 6d, 694) on the top electrode; and a barrier layer (126), configured to substantially prevent conduction of ions or vacancies therethrough, wherein the barrier layer is between the memory layer and the bottom contact.
Schlos fails to specifically teach that the barrier layer has a resistivity of less than 1E-4 Ohm-m. However, Schloss suggests how one of ordinary skill would choose the material in paragraph 0041.   Therefore, one of ordinary skill practicing the invention of Schloss would produce barrier films of the claimed resistivity level since resistivity of various materials taught therein is well-known, and since finding the optimal value of such a result effective variable (resistivity is a direct result of material selection and thickness) requires only routine skill in the art. 
Regarding claim 5, Schloss teaches the memory device of claim 1, further comprising a retention layer (124) between the memory layer and the bottom electrode instead of the claimed top electrode.
However, this represents a mere rearrangement in the order of the layers of Schloss. And since the layers are in series, one of ordinary skill would have found it obvious to rearrange the layers since there is only a small number of configurations yielding predictable results.
Regarding claim 6, Schloss teaches the memory device of claim 5, but fails to teach the resistivity of the retention layer is less than 1 x 10-4 Ohm-m.  However, one of ordinary skill in the art at the time of filing would have found this value obvious for the same reasons as recited in claim 1 above.
Regarding claim 7, Schloss teaches the memory device of claim 1, but fails to teach  a side barrier layer configured to substantially prevent conduction of ions or vacancies therethrough, wherein the side barrier layer contacts each of the memory layer, the top electrode, and the barrier layer.
However, such a side wall in memory devices is common and well-known in the art and it would have been obvious to include such a feature in order to prevent interaction of the memory device with surrounding circuitry and layers.
Claims 8 and 12-14 recite substantially the same features as above with merely the recitation of “forming” the device which is inherent by its presences.

Regarding claim 15, Schloss teaches a method of using a memory device, the memory device comprising: a bottom contact; a memory layer connected to the bottom contact, wherein the memory layer comprises a memory layer material having a variable resistivity, and wherein a resistivity of the memory layer material is dependent on a concentration of ions or vacancies in the memory layer material; a top electrode on the memory layer, wherein the top electrode and the memory layer cooperatively form a heterojunction memory structure, wherein the heterojunction memory structure is configured such that a memory state of the heterojunction memory structure is dependent on a controllably variable concentration of ions or vacancies in the memory layer material, and such that the memory state of the heterojunction memory structure is controllable by applying an electric field to control the concentration of ions or vacancies in the memory layer material; a top contact on the top electrode; a barrier layer, configured to substantially prevent conduction of ions or vacancies therethrough, wherein the barrier layer has a resistivity less than 1E-4 Ohm-m, and wherein the barrier layer is between one of: A) the top electrode and the top contact, and B) the memory layer and the bottom contact (see rejection of claim 1 above), the method comprising: applying a first voltage difference across the bottom contact and the top contact, whereby the electric field is applied to the memory layer, and such that a resistivity state of the memory layer is changed (see paragraph 0061, write voltage); applying a second voltage difference across the bottom contact and the top contact; while the second voltage difference is applied, causing a first current to be conducted through the bottom contact, the memory layer, the top electrode, the top contact, and the barrier layer; and determining the resistivity state of the memory layer based on the second voltage difference and the first current (see paragraph 0061-0066).
Claims 18-20 recite substantially the same features as claims 5-7 above and are rejected on the same basis. 

Allowable Subject Matter
Claims 2-3, 9-10 and 16-17 are provisionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest in combination all the features of intervening claims including a template layer contacting the memory layer, wherein a crystalline structure of the memory layer matches a crystalline structure of the template layer, and wherein the template layer is between at least one of: A) the memory layer and the bottom contact, and B) the memory layer and the barrier layer.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues (see page 8), that the materials suggested by Schloss do not have a resistivity of less than 1E-4Ohm-m.  The Examiner does not exert that they do, hence the rejection is under 35 U.S.C. 103.  Schloss teaches that the barrier layer has the function of preventing ion movement.  Schloss gives non-limiting examples of such a barrier implying that one of ordinary skill is suggested to use other materials than the insulating materials disclosed with the criteria that “ion barrier 126 can be formed from a material operative as a mobility barrier to mobile ions.”  The Examiner has taken official notice that the resistivity of various barrier layers are well-known in the art (which Applicant has not challenged so no further support is necessary—see MPEP 2144.03).  Applicant further argues that such a layer would provide an electric short from cell to cell.  The embodiments of Schloss 8a-8d for example, do not show the barrier layer in electrical contact in such a way to cause a short.  Further,  this reasoning assumes a low level of ordinary skill which is inconsistent  with even Applicant’s own disclosure  which since it lacks any description of interconnected cells, substrates, layer construction and design, etc. This clearly outlines that one of ordinary skill can easily build and use the invention of Applicant without shorting layers and cells to one another which is the same skill required by the Examiner in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824